ON MOTION
SCHALL, Circuit Judge.

ORDER

Alex W. Cherbanaeff and Ann Cherba-naeff move (1) to reinstate their appeal and (2) for a 60-day extension of time, until December 28, 2007, to file their brief. The United States has not responded.
On October 17, 2007, 253 Fed.Appx. 23, the court dismissed this appeal for failure to pay the docketing fee. Although there is no entry on the United States Court of Federal Claims’ docket reflecting that the docketing fee has been paid, counsel submits a copy of a check that appears to have been deposited by that court.
Accordingly, IT IS ORDERED THAT:
The motions are granted. The mandate is recalled, the court’s October 17, 2007 dismissal order is vacated, and the appeal is reinstated.